Appeal from a decision of the Workers’ Compensation Board, filed September 20, 1990, which, inter alia, ruled that claimant sustained an accidental injury in the course of his employment.
We reject the employer’s contention that the record fails to support the finding by the Workers’ Compensation Board of accident arising out of and in the course of employment. Psychological or nervous injury precipitated by psychic trauma is compensable to the same extent as physical injury (Matter of Rackley v County of Rensselaer, 141 AD2d 232, lv dismissed 74 NY2d 791) and a determination of emotional injury may be made even if the cause adversely affects a claimant due only to his or her particular sensitivity (see, Matter of Kaliski v Fairchild Republic Co., 151 AD2d 867, affd on mem below 76 NY2d 1002). Here, claimant testified that, among other things, he was "totally devastated” by the memorandum that had been distributed which was critical of his job performance, that he felt that he was subjected to public ridicule, that he had lost his credibility as a supervisor and that he underwent and continued to receive psychiatr ic treat*981ment. This, combined with the medical testimony of claimant’s psychiatrist that claimant was suffering from an adjustment disorder in reaction to the memorandum, provides substantial evidence to support the Board’s conclusion, notwithstanding the conflicting medical opinion of the employer’s expert (see, Matter of Rackley v County of Rensselaer, supra). The employer’s remaining contentions have been considered and found to be either unpreserved for our review or lacking in merit.
Weiss, P. J., Levine, Mercure, Mahoney and Casey, JJ., concur. Ordered that the decision is affirmed, without costs.